        Case 1:21-cr-00106-TJK Document 19 Filed 04/06/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
UNITED STATES OF AMERICA,


v.                                        Criminal No. 21-106 (TJK)
JEROD HUGHES
Defendant.




  DEFENDANT’S SUPPLEMENTAL MOTION FOR MODIFICATION OF
OF BOND TO PLACE THE DEFFENDANTON CONDITIONAL RELEASE
                     PENDING TRIAL
      The parties appeared before this Court on April 1, 2021, for a bond

hearing. Prior to the hearing a report was filed by the Pretrial Services

which flushed out particulars of a criminal history. The Court afforded the

defense a chance to discuss the particulars of that record and address

those particulars with the Court via a filing. Having consulted with

defendant the defense files this Supplement.

      As noted previously, defendant has two felony, controlled substance

convictions that date back to 2005 when defendant was 20 years old. At the

time those incidents arose the defendant had a substance abuse addiction
        Case 1:21-cr-00106-TJK Document 19 Filed 04/06/21 Page 2 of 9




which led to his involvement in that activity, a pattern which is familiar to the

Court. On June 25, 2005, defendant was arrested and charged with

Possession With Intent to Distribute, received a deferred sentence and

placed on probation. On December 23, 2005, Defendant was charged with

Distribution of a Controlled Substance. Defendant’s probation from the prior

case was revoked based on the second arrest. He received a consecutive

sentence in both cases and was placed in a residential “boot camp” program

which he successfully completed. He was placed on probation supervision

for approximately 7 or 8 years which he also successfully completed.

Defendant’s ability to successfully complete both boot camp and probation

shows that he is amenable to supervision in the community. He has come to

terms recovering from his substance abuse addiction and it has not been an

issue in the intervening years.

      As noted in the PSR the defendant has 3 misdemeanor convictions.

The first is 12/23/05. This is the same date 1 defendant was arrested for the

second controlled substance abuse offense referenced above. Defendant

advises this event occurred while defendant was in custody at the local jail.




1Defendant believes this date is not correct. His recollection is that the
event occurred shortly after he was arrested but not the same date as the
controlled substance arrest.
        Case 1:21-cr-00106-TJK Document 19 Filed 04/06/21 Page 3 of 9




He became involved in an altercation with another inmate in the facility

shortly after he arrived there. As noted in the PSR defendant pleaded guilty

on 1/3/06 and received a sentence with all but 2 days suspended, essentially

time served. Defendant’s recollection is that there was a joint disposition

reached where both participants in the dispute pleaded guilty to Disorderly

Conduct and the case was resolved.

      The second misdemeanor conviction was for assault on 7/13/2013.

Defendant was in a bar, he and another patron got into an argument that led

to a fight. Both had been drinking. Both pleaded guilty to assault, paid a fine

and no jail time.    Defendant realized that his alcohol consumption had

become an issue and sought to come to terms with that issue after his arrest.

Defendant notes that in that instance defendant was not arrested on the

scene. He learned after the fact that there was a warrant for him in

connection with that incident and turned himself in rather than waiting for the

police to arrest him. This voluntary surrender, like the voluntary surrender in

the case at bar suggests defendant is amenable to community supervision

and cooperative with law enforcement.

      The third misdemeanor occurred April 25, 2015. At time defendant

worked at a Casino in Montana. He was a patron at another Casino owned

by the same company. He got involved in a dispute with an employee. Both
        Case 1:21-cr-00106-TJK Document 19 Filed 04/06/21 Page 4 of 9




were charged. An agreement was reached where both pleaded guilty to

“disorderly conduct,” paid a fine and there was no executed jail time.

Defendant successfully      completed whatever term           of   supervised

release/probation was imposed.2

      The defense recognizes that defendant’s record may raise some

concern.     Defendant notes that the more serious charges, the felonies,

arose out of a controlled substance addiction over 15 years ago that

defendant has recovered from and that has not been an issue for

approximately 15 years. In the interim there have been 3 misdemeanors

which reflect less disturbing/dangerous conduct.          Most significantly

defendant has appeared at all court appearances when ordered to do so and

successfully completed all periods of supervision. This is strong indicia that

Defendant is amenable to supervision in the community, therefore, likely to

comply with any conditions of release the Court imposes.

     APPLICATION OF THE FACTORS RECENTLY ARTICULATED
                  BY THE DC CIRCUIT COURT OF APPEALS
      On March 26, 2021, the United States Circuit Court of Appeals issued

an opinion in the case of two codefendants who had been preventively


2Defendant notes that upon review by the Casino Management the
defendant retained his employment. The other employee involved was
terminated.
        Case 1:21-cr-00106-TJK Document 19 Filed 04/06/21 Page 5 of 9




detained based on “dangerousness” following their arrest for activities arising

from the events on January 6, 2021, at the Capital. See United States v.

Munchel, No. 21-3010 (D.C. Cir. March 26, 2021). The decision provides

significant guidance for the District Courts in its analysis of pretrial detention

decisions particularly in relation to the hundreds of defendants arrested in

connection to the events of January 6, 2021, at the United States Capital. In

Munchel, the defendant had participated in the activities of January 6 th at the

United States Capital in a much more significant manner than defendant

Jerod Hughes. Munchel, along with his co-defendant/mother, rallied at the

Capital wearing military-style tactical gear. Prior to entering the building, they

are heard in recordings discussing their desire to enter the building and their

need to leave their weapons outside. Upon entry, Munchel acquired zip ties,

entered the House chamber, and discussed a desire to take the Speaker’s

gavel. Further, Munchel and his co-defendant both gave statements to media

in the following days indicating a lack of remorse for their actions and their

potential desire to act in a similar manner moving forward. Subsequent to

January 6, 2021, Munchel sought to join the Proud Boys.

      In making its determination on dangerousness, the District Court stated

that “Munchel’s alleged conduct indicates that he is willing to use force to

promote his political ends,” and that “[s]uch conduct poses a clear risk to the
        Case 1:21-cr-00106-TJK Document 19 Filed 04/06/21 Page 6 of 9




community.” United States v. Munchel, No. 1:21-CR-118-RCL, 2021 WL

620236 at *6 (D.D.C. Feb. 17, 2021). However, the D.C. Circuit found that

the trial court “did not explain how it reached that conclusion notwithstanding

the countervailing finding that ‘the record contains no evidence indicating

that, while inside the Capital, Munchel or [his co-defendant] vandalized any

property or physically harmed any person’… and the absence of any record

evidence that either Munchel or [his co-defendant] committed any violence

on January 6.” Munchel, No. 21-3010 at *18. The D.C. Circuit continued, “[i]n

our view, those who actually assaulted police officers and broke through

windows, doors, and barricades, and those who aided, conspired with,

planned, or coordinated such actions, are in a different category of

dangerousness than those who cheered on the violence or entere d the

Capitol after others cleared the way.” Id. at 19.

      In the instant case defendant’s actions regarding violence were less

significant than defendant in the cited case. Hughes did not prepare for the

events by donning tactical care nor is he ever alleged to have armed himself

with a weapon. He did not obtain “zip ties,” as did Munchel, he did not

express a desire to “steal a gavel,” he did not make statements after wards

to the media indicating an intent to engage in future similar acts to further the

objectives of the insurrection. He never attempted to join any group like the
        Case 1:21-cr-00106-TJK Document 19 Filed 04/06/21 Page 7 of 9




Proud Boys that sought to further the same goals as the insurrection. He

played no role in planning the disturbance nor is he a member of any group

or organization.

      Similar to the defendants in Munchel, defendant never used violence

against any person on January 6, 2021. He also entered the Capital after

another protester broke a window to gain entry. Once inside the Capital he

did not try to assault anyone nor steal any property.3

      The D.C. Circuit also found that the trial court failed to consider, but

should have considered, the unique circumstances and large crowds that

made the actions of the defendants possible on January 6. Id. Without those

unique circumstances, the alleged conduct of defendants would not have

been possible and are, therefore, unlikely to pose a threat of reoccurring in

the future.

      When rendering its order on bond in the instant case, this court did not

have the benefit of the guiding factors from Munchel to aid its consideration.

Additionally, the court now has the benefit of comparing Mr. Hughes alleged

involvement and perceived dangerousness in comparison to other January



3
 It is alleged that he, along with another protester, kicked a door which
enabled others to more easily enter the Capital.
        Case 1:21-cr-00106-TJK Document 19 Filed 04/06/21 Page 8 of 9




6 defendants to guide its decision. Given the court’s stated recognition that

this was a very close call on bond and the newly enunciated considerations

from the Munchel decision, it is necessary for the court to consider its bond

decision for appropriate evaluation of the Munchel factors. Application of

those factors warrants release.

      It is only “when the Government proves by clear and convincing

evidence that an arrestee presents an identified and articulable threat to an

individual or the community, we believe that, consistent with the Due process

Clause, a court may disable the arrestee from executing that threat. Munchel

citing US v. Salerno 451 US, 739, 751 (1987) That standard has not been

met in the instant case. There is not clear and convincing evidence of an

identified and articulable threat to an individual or the community. Rather, the

prosecution seeks to rely on the possibility defendant may again engage in

similar conduct if released.

      WHEREFORE, for the foregoing reasons, and any others which may

appear at a full hearing on this matter, and any others this Court deems just

and proper, defendant through counsel, respectfully requests that this court

reconsider its decision to hold defendant without bond pending trial and that

he be released on conditions.
       Case 1:21-cr-00106-TJK Document 19 Filed 04/06/21 Page 9 of 9




Respectfully submitted,
_______/s/____________
Jonathan Zucker # 384629
37 Florida Av. NE
Suite 200
Washington, DC 20002
(202) 624-0784
jonathanzuckerlaw@gmail.com
Counsel for Jerod Hughes




                       CERTIFICATE OF SERVICE


I certify that on April 6, 2021, I caused a copy of the foregoing Motion and
Memorandum to be filed with the Clerk using the CM/ECF System which will
send notification of this filing to all parties.


Courtesy copies were sent by email to the assigned AUSA.


_____/s/____________________
Jonathan Zucker
